DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-14, 16, 17, 23, 25, 27-29, 37, 38, 42, 45, 48, 49, 56, 57, 59, 63 and 67 in the reply filed on 7/5/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 29, 37, 38, 42 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is a single claim which claims both an apparatus and a method step. Such is indefinite because it is not directed to the system, but the actions of a user, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). “wherein the parameter is used to determine at least an environment of the hollow body…” is a method step within the system clam. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 14, 23, 25, 48, 49, 57 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al (US 5,676,155).
Regarding claim 1, Novak discloses a system for the prevention of esophageal damage during cardiac ablation (intended use, by insufflating the area a separating between the tissues is created which decreases the chance of an inserted instrument contacting undesired tissue), the system comprising: a fluid supply 1/43 configured for the delivery of a fluid (gas); a hollow body 41 in fluid-communication with the fluid supply (fig 2), the hollow body configured to be disposed between a first biological surface and a second biological surface (Col.1 ll 60; body cavity must have at least two sides/surfaces which can be the same or different organ/tissue); and a mechanism 5 configured to control delivery of fluid from the fluid supply and through the hollow body to create separation between the first biological surface and the second biological surface (Col.4 ll 20-28).  
Regarding claim 2, wherein the hollow body comprises a needle configured to pierce one or more of the first biological surface or the second biological surface (Col.4 ll 4).  
Regarding claims 3-6, Novak is capable of being used such that one or more of the first biological surface or the second biological surface comprises tissue; wherein one or more of the first biological surface or the second biological surface comprises esophageal tissue; wherein one or more of the first biological surface or the second biological surface comprises cardiac tissue; and wherein the first biological surface comprises at least a portion of an esophagus and the second biological surface comprises at least a portion of a wall of a heart as it discloses the hollow body is a needle (Col.4 ll 4) which is capable of being inserted into said spaces.  
Regarding claim 7, wherein the hollow body is generally tubular (fig 2; Col.4 ll 4 – a Verres needle is generally tubular).  
Regarding claim 8, wherein the hollow body further comprises an electrical connection to the fluid supply (via connection to sensors 2’ and 3’).  
Regarding claim 9, wherein the hollow body further comprises at least one sensor configured to measure at least a temperature (Col.4 ll 36-37), flow rate 3’, flow volume 3’, and pressure 2’ of the fluid flowing through the hollow body.  
Regarding claim 14, wherein the delivered fluid comprises carbon dioxide (Col.1 ll 5).  
Regarding claim 23, wherein the mechanism for the controlled delivery of fluid comprises: at least one actuatable valve 7; and a controller 5 configured to control the operation of the at least one actuatable valve based upon user input.  
Regarding claim 25, wherein the mechanism for controlled delivery of fluid further comprises a fluid flow meter 3’.  
Regarding claim 48, Novak discloses a system for to creating separation between biological surfaces, the system comprising: a hollow body 41 configured to access a target location; a control element 5 configured to actuate the delivery of a fluid through the hollow body (Col.4 ll 24-26); a sensor device 3’ configured to measure a parameter of the fluid flowing through the hollow body, wherein the parameter is used to actuate a flow of the fluid through the hollow body in response to one or more of the parameter or changes to the parameter (Col.4 ll 24-26).  
Regarding claim 49, wherein the fluid comprises carbon dioxide gas (Col.1 ll 5).  
Regarding claim 57, wherein the sensor comprises at least one volumetric flow meter 3’.  
Regarding claim 63, wherein the parameter comprises at least temperature readings (Col.4 ll 36-37).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al (US 5,676,155) in view of Horton et al (US 2009/0124999).
Regarding claims 10-13, while Novak substantially discloses the invention as claimed, it does not disclose the hollow body further comprises an anchoring mechanism nor the anchoring mechanism is disposed adjacent an end of the hollow body, configured to releasably secure the hollow body to a surface and releasably secure the hollow body to one or more of the first biological surface or the second biological surface.  
Horton discloses a device which may also be used for insufflation (abstract) and with a hollow body 60/70 further comprises an anchoring mechanism (¶34, ¶44 and ¶45) wherein the anchoring mechanism is disposed adjacent an end of the hollow body 64/72 (¶44), configured to releasably secure the hollow body to a surface (balloon as per ¶44 - which may be inflated and deflated as part of releasably securing; regardless one of ordinary skill in the art would appreciate the device of Horton is not intended to remain in place forever and the anchoring structure needs to be releasable) and releasably secure the hollow body to one or more of the first biological surface or the second biological surface (¶44 – anchor seals hole to prevent leakage).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Novak such that the hollow body further comprises an anchoring mechanism and the anchoring mechanism is disposed adjacent an end of the hollow body, configured to releasably secure the hollow body to a surface and releasably secure the hollow body to one or more of the first biological surface or the second biological surface as taught by Horton to assist in preventing movement of the hollow body and prevent leakage.
Claim(s) 16, 17, 27-29, 37, 38, 42, 45, 59 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al (US 5,676,155) in view of Zander (US 6,299,592).
Regarding claim 16, Novak discloses a volumetric flow meter 3’, volumetric flow rate being useful in determining position based upon flow rate vs needle penetration depth (there being a resistance to flow in different density spaces). However, the device itself does not determine a position based upon the volumetric flow rate, nor does it disclose a display (or any information about the controls of the device) of volumetric flow rate to allow a user to determine the change in volumetric flow rate. Thus Novak does not disclose a position mechanism configured to determine the position of the hollow body relative to anatomical structures. 
Zander discloses an insufflator with control panel (fig 2) which displays the actual volumetric flow rate 7. The display of the actual volumetric flow rate (along with sensor) is configured to determine the position of the hollow body relative to anatomical structures (by increases or decreases in the volumetric flow rate as it moves through different tissues/cavities).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Novak such that it includes a position mechanism configured to determine the position of the hollow body relative to anatomical structures (in the form of the existing sensor 3’ and a display of the flow rate from said sensor) as taught Zander to display to a user the actual flow rate and assist in placement of the device.
Regarding claim 17, wherein the position mechanism comprises a volumetric fluid flow meter 3’ configured to determine the flow rate of fluid through the hollow body.  
Regarding claim 27, while Novak substantially discloses the invention as claimed, it does not disclose wherein the controller comprises a depressible button.  
Zander discloses a control panel on its controller with a button to start and stop the flow of gas (fig 2). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Novak such that the controller comprises a depressible button as taught by Zander to allow a user to control the start and stop of gas from a control panel.
Regarding claims 28 and 38, Novak discloses a system for to creating separation between biological surfaces, the system comprising: a hollow body 41 configured to access a target location; a control element 5 configured to control the delivery of a fluid through the hollow body (Col.4 ll 24-26); a sensor device 3’ configured to measure a parameter of the fluid flowing through the hollow body (Col.3 ll 65-67 and fig 2). 
Similar to claim 16 above, Novak does not disclose the parameter is used to determine (or is capable of being used to determine) at least an environment of the hollow body such that the hollow body may be moved to the target location in response to one or more of the parameter or changes to the parameter.  
Again, similar to claim 16, providing a display to the sensor 3’ of Novak (such as via Zander) will make the sensor useful for/configured to determine at least an environment of the hollow body such that the hollow body may be moved to the target location in response to one or more of the parameter or changes to the parameter as it allows the parameter to be seen by a user.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Novak such that it communicates the parameter to a user via the display (which will consequently allow the parameter to be used to determine at least an environment of the hollow body such that the hollow body may be moved to the target location in response to one or more of the parameter or changes to the parameter) as taught Zander to display to a user the actual flow rate and assist in placement of the device.
Regarding claim 29, wherein the fluid comprises carbon dioxide gas (Col.1 ll 5).  
Regarding claim 37, wherein the sensor comprises at least one volumetric flow meter 3’.  
Regarding claim 42, wherein the parameter comprises at least temperature readings (Col.4 ll 36-37).  
Regarding claims 45 and 67, while Novak substantially discloses the invention as claimed, it does not disclose a communication mechanism configured to communicate to a user via an audible alarm. 
Zander discloses the use of audible alarms (reset button 2 in fig 2).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Novak such that it includes a communication mechanism configured to communicate to a user via an audible alarm as taught by Zander to communicate to a user of an alarm situation (such as flow beign too high or gas supply being too low) faster (as opposed to waiting for a user to glance at the panel to see a light or if the user is in a different room). 
Regarding claim 59, while Novak substantially discloses the invention as claimed, it does not disclose a display, wherein an indication of the parameter is communicated to a user via the display.  
Zander discloses an insufflator with control panel (fig 2) which displays the actual volumetric flow rate 7. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Novak with a display, wherein an indication of the parameter is communicated to a user via the display as taught by Zander to allow a user to determine the volumetric flow rate, and if the flow rate is at the maximum allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783